In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00144-CR



         COREY HAYES PARKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 28,778




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Burgess
                                                OPINION
        During a police raid of his Hunt County residence, Corey Hayes Parker allegedly pointed

a shotgun at two police officers, Sergeant Mike Radney and Kelly Phillips, of the Hunt County

Sheriff’s Office. By two separate indictments, Parker was charged with two counts of aggravated

assault with a deadly weapon against a public servant. After a jury trial, he was found guilty on

both counts and sentenced to eight years’ imprisonment for each offense, with the sentences to run

concurrently.

        Here, Parker appeals from his conviction regarding Radney and contends that the evidence

supporting his conviction was legally insufficient.1

        We affirm the trial court’s judgment.

I.      Factual Background

        On August 2, 2012, eight officers of the Hunt County Sheriff’s Office executed a no-knock

search warrant at a two-bedroom mobile home in Hunt County. The officers were searching for

Parker and Kelli Locke. After a sheriff’s deputy broke down the home’s front door, officers used

flash-bang devices to stun and distract the trailer’s occupants while other officers entered the home.

Deputy Henry Potts testified that, as the officers entered and spread into the home’s other rooms,

they were announcing, “Sheriff’s office; search warrant; sheriff’s office; search warrant.” Other

officers testified that, as they entered the trailer’s other rooms, they shouted the phrases “sheriff’s

office” and “search warrant.”


1
 Parker also appeals from the separate conviction for aggravated assault against a public servant regarding Phillips
under our cause number 06-15-00145-CR. These cases were both consolidated for trial. Parker has filed a single,
consolidated brief challenging the legal sufficiency of the evidence supporting both convictions.

                                                         2
       The officers found and secured Locke, who was lying on the living room couch, and two

other occupants, later identified as Dakota Jeffcoat and Brittney Locke, who were asleep in one of

the home’s two bedrooms. After entering, Radney went to the other bedroom and, after kicking

the door open, saw the doors to the bedroom’s closet and adjoining bathroom close simultaneously.

Radney shouted, “[s]heriff’s office; search warrant,” and when his backup officer, Phillips,

reached the bedroom, the two of them entered the room. A woman, later identified as Tiffany

Lewis, opened the bathroom door and, pursuant to the officers’ commands, got on the floor, where

Radney patted her down while keeping his rifle aimed at the still-closed closet door.

       Radney shouted again, “Sheriffs office; search warrant.” Phillips and Radney heard

movement in the closet, so Radney quickly opened the closet door. He could see that the person

in the closet, later identified as Parker, was standing and that one of his hands was on the pistol

grip of a shotgun. He testified that he saw a “shotgun sticking out of the darkness” aimed at his

chest, and he ducked out of the way, yelling “gun.” He heard Phillips fire several times into the

closet, and Radney fired three shots from his rifle into the closet. Philips testified that he heard

Radney say, “Gun, you better drop it, or you better drop the gun, something to that extent,” and

when Parker failed to follow Radney’s order, Phillips saw that the gun was now pointed at him, so

he fired four pistol shots into the closet. Radney testified that the shooting started approximately

forty-five seconds to one minute after the police entered the trailer.

       Parker did not fire a shot during the incident, though when Texas Ranger Laura Simmons

recovered Parker’s shotgun at the crime scene, it was loaded with one shell in the chamber. The

officers removed the shotgun from the closet, and Phillips and another officer pulled Parker out of

                                                  3
the closet and handcuffed him. A box of shotgun shells and a .380 Bersa pistol were recovered by

Simmons in the same bedroom closet where Parker was holding the shotgun.

        Dr. Thomas West testified that Parker had two gunshot wounds. The wound to the left side

of his chest was “right at the junction of his chest and abdomen” and was a “through and through”

injury where the shot entered and exited the body without causing internal injuries. The wound to

his left buttock required surgery to remove a bullet fragment. West found the wounds to be

consistent with those caused by handguns as opposed to rifles.

        Parker was indicted on two counts of aggravated assault with a deadly weapon against a

public servant. Parker was interviewed by Simmons, and the video recording of that interview

was admitted into evidence as State’s Exhibit 168A. Parker, testifying in his own defense, claimed

that he was shot in the back as he entered the closet and that he did not know that the intruders

were police officers. The jury convicted Parker of both counts and sentenced him to eight years’

imprisonment for each offense, with the sentences to run concurrently.

II.     Analysis

        A.      The Evidence Supporting the Verdict Is Legally Sufficient

        In his sole point of error, Parker argues that the evidence supporting his conviction was

legally insufficient.

        In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305

                                                4
S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous legal sufficiency review

focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–18 (Cochran, J.,

concurring). We examine legal sufficiency under the direction of the Brooks opinion, while giving

deference to the responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

        Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

        The indictment in this case alleged that Parker intentionally or knowingly threatened

Radney with imminent bodily injury by pointing a firearm at him while knowing that he was a

public servant, a sheriff’s deputy, executing a search warrant. Parker committed the offense of

aggravated assault against a public servant if: (1) he (2) intentionally or knowingly (3) used or

exhibited a deadly weapon2 (4) to threaten Radney with imminent bodily injury (5) while knowing

that Radney was a public servant (6) who was lawfully discharging an official duty. See TEX.



2
 A deadly weapon is “a firearm or anything manifestly designed, made, or adapted for the purpose of inflicting death
or serious bodily injury.” TEX. PENAL CODE ANN. § 1.07(a)(17)(A) (West Supp. 2015).
                                                         5
PENAL CODE ANN. § 22.01(a)(2) (West Supp. 2015), § 22.02(a)(2), (b)(2)(B) (West 2011). A jury

may infer a defendant’s intent from circumstantial evidence such as the defendant’s words or

conduct. Lozano v. State, 359 S.W.3d 790, 814 (Tex. App.—Fort Worth 2012, pet. ref’d).

            Here, each officer was wearing a uniform that displayed “SHERIFF” in bright white or

yellow lettering across the front and back.3 Several of the officers testified that, as they entered

and spread throughout the house, they were shouting “sheriff’s office” and “search warrant.”

Radney testified that when he kicked open the door to the bedroom where Parker was hiding in

the closet, he shouted, “Sheriff’s office; search warrant.” Prior to opening the closet door, he

shouted the announcement again, directing it toward the closet. Radney testified that when he

opened the closet door, he saw a “shotgun sticking out of the darkness” pointed at his chest and

that he ducked out of the way. Radney thought that Parker “was fixing to come out of that closet.”

            Parker testified that, when he woke up, he remembers the mirror on the back of his bedroom

door exploding, so he tried to get into the closet. He had not heard any voices in the house, just

banging noises. As he crawled into the closet, he believes he was shot in the buttock. The shotgun

in the closet was “just kind of laying there,” either above or beneath his legs. After he got into the

closet, he “could hear stuff . . . [but] couldn’t really move around . . . and the next thing [he] knew,

[he] was being drug out of the closet.” Parker denied that he had any reason to believe that the

police were involved, as he never heard anyone say, “sheriff’s department,” “police,” “search

warrant,” or “come out of the closet.” Parker did not remember shutting the closet door or

“anything else about being . . . in the closet,” and he admitted that “there was a lot of stuff” that he


3
    A photograph of the officers in these uniforms was admitted into evidence.
                                                            6
could not remember about the events of that night. He denied ever threatening the officers in any

way. Simmons testified that, when Parker was interviewed, he claimed that he was shot as he ran

into the bedroom closet and that he never pointed the shotgun at anyone.

       Here, the jury was the exclusive judge of the credibility of witnesses and the weight to be

given their testimony and was solely responsible for reconciling conflicts in the evidence. Wyatt

v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000). From the evidence, the jury was free to

disbelieve Parker’s testimony and to infer that Parker knew the men in the bedroom were sheriff’s

officers serving a search warrant and that he intentionally or knowingly pointed the shotgun at

Radney, thereby threatening him with imminent bodily injury. See id. As such inferences were

more than reasonable under the facts and circumstances of this case, the jury’s verdict was

supported by legally sufficient evidence. Consequently, we overrule Parker’s sole point of error.

       We affirm the trial court’s judgment.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:       March 10, 2016
Date Decided:         May 4, 2016

Publish




                                                 7